280 F.2d 432
AMERICAN CASUALTY COMPANY OF READING, PENNSYLVANIA, a corporation,v.EMPLOYERS MUTUAL CASUALTY COMPANY, Inc., a corporation.
No. 6345.
United States Court of Appeals Tenth Circuit.
May 16, 1960.

Appeal from the United States District Court for the District of Kansas.
Rooney & Rooney, Topeka, Kan., for appellant.
Stanley, Schroeder, Weeks, Thomas & Lysaught, Kansas City, Kan., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellant.